United States Court of Appeals
                                                                  Fifth Circuit
                                                                 F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  February 14, 2007

                                                              Charles R. Fulbruge III
                                                                      Clerk
                              No. 05-10256
                          Conference Calendar


UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

versus

JEREL MATHIS,
                                        Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 1:04-CR-41-29
                         --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Appellate counsel for Jerel Mathis has moved for leave to

withdraw and has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967).       Mathis has not responded.

Our independent review of counsel’s brief and the record

discloses no nonfrivolous issue for appeal.       Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.